         19-13011-jlg             Doc 10-3               Filed 09/19/19 Entered 09/19/19 11:48:41    Proposed
                                                            Interim Order Pg 1 of 5



81,7('67$7(6%$1.5837&<&2857
6287+(51',675,&72)1(:<25.
[
                                                          
,QUH                                               

321'(526$67$7((1(5*<//&                              &DVH1R JLG
                                                                               BBB 
                                
      'HEWRU                                           &KDSWHU
[

  ,17(5,025'(5$87+25,=,1*'(%725722%7$,132673(7,7,21&5(',7
                                                          
         7KH &RXUW KDYLQJ FRQVLGHUHG WKH Motion for Authority To Obtain Post-Petition Credit

>'NW1RBBB@ WKH³0RWLRQ´ ILOHGE\3RQGHURVD6WDWH(QHUJ\//& WKH³'HEWRU´ WKH6DQGV

'HFODUDWLRQWKH$IILGDYLWRI6HUYLFH>(&)BBB@RIWKH0RWLRQHYLGHQFLQJVXIILFLHQWDQGSURSHU

QRWLFH WKHUHRI DQ\ UHVSRQVHV WR WKH 0RWLRQ WKH VWDWHPHQWV RI FRXQVHO DQG WKH UHFRUG LQ WKLV

FDVHDQGKDYLQJKHOGDKHDULQJRQWKH0RWLRQILQGVWKDW D LWKDVMXULVGLFWLRQRYHUWKLVPDWWHU

SXUVXDQW WR  86&  E WKLV LV D FRUH SURFHHGLQJ SXUVXDQW WR  86&  E  

    F WKHUHOLHIUHTXHVWHGLQWKH0RWLRQLVLQWKHEHVWLQWHUHVWVRIWKH'HEWRU¶VHVWDWHLWVFUHGLWRUV

DQGRWKHUSDUWLHVLQLQWHUHVW G SURSHUDQGDGHTXDWHQRWLFHRIWKH0RWLRQDQGKHDULQJWKHUHRQ

KDV EHHQ JLYHQ DQG QR RWKHU RU IXUWKHU QRWLFH LV QHFHVVDU\ DQG H JRRG DQG VXIILFLHQW FDXVH

H[LVWVIRUWKHJUDQWLQJRIWKHUHOLHIUHTXHVWHGLWLVKHUHE\25'(5('WKDW

                       7KH'HEWRULVDXWKRUL]HGRQDQLQWHULPEDVLVWRLQFXUGHEWLQWKHSULQFLSDOVXPQRW

WRH[FHHGRQWHUPVRIWKH',3/RDQ$JUHHPHQWDWWDFKHGKHUHWRDV([KLELW$ WKH³',3

/RDQ$JUHHPHQW´ 

                       7KH ',3 /HQGHU LV KHUHE\ JUDQWHG DQ DGPLQLVWUDWLYH H[SHQVH FODLP SXUVXDQW WR

 E  DQG  E  RI WKH %DQNUXSWF\ &RGH IRU DPRXQWV RZHG E\ WKH 'HEWRU XQGHU WKH ',3

/RDQ$JUHHPHQW



           &DSLWDOL]HGWHUPVXVHGEXWQRWGHILQHGKHUHLQKDYHWKHPHDQLQJVDVVLJQHGWRVXFKWHUPVLQWKH0RWLRQ


,17(5,025'(5$87+25,=,1*'(%725722%7$,1&5(',7                                                        3DJHRI   
      19-13011-jlg     Doc 10-3      Filed 09/19/19 Entered 09/19/19 11:48:41                  Proposed
                                        Interim Order Pg 2 of 5


               7KH',3/HQGHULVKHUHE\JUDQWHGDOLHQRQSURSHUW\RIWKH'HEWRU¶VHVWDWHWKDWLV

QRWRWKHUZLVHVXEMHFWWRDOLHQDQGDMXQLRUOLHQRQSURSHUW\RIWKH'HEWRU¶VHVWDWHWKDWLVVXEMHFW

WRDOLHQWRVHFXUHDPRXQWVRZHGWRWKH',3/HQGHUXQGHUWKH',3/RDQ$JUHHPHQW

               7KH'HEWRULVDXWKRUL]HGWRSD\WKH',3/HQGHU¶VRXWRISRFNHWFRVWVLQFXUUHGLQ

LQFRQQHFWLRQZLWKWKHSUHSDUDWLRQRIORDQGRFXPHQWVWKHPDNLQJRIWKH',3/RDQ$JUHHPHQW

DQGWKHHQIRUFHPHQWDQGDGPLQLVWUDWLRQRIWKH',3/RDQ$JUHHPHQWDOOVXEMHFWWRWKH%XGJHW

7KH 'HEWRU PD\ SD\ VXFK FRVWV RI WKH ',3 /HQGHU XS WR WKH DPRXQWV LQ WKH %XGJHW ZLWKRXW

IXUWKHU UHYLHZ E\ WKH &RXUW SURYLGHG WKDW FRSLHV RI DQ\ VXFK LQYRLFHV SURYLGHG WR WKH 'HEWRU

VKDOOEHSURYLGHGFRQWHPSRUDQHRXVO\WRWKH867UXVWHHDQGFRXQVHOWRDQ\RIILFLDOFRPPLWWHH

     LIDQ\ )RUWKHDYRLGDQFHRIGRXEWWKH',3/HQGHU¶VRXWRISRFNHWFRVWVPXVWEHUHDVRQDEOH

$OWKRXJK WKH 86 7UXVWHH IHH JXLGHOLQHV GR QRW VSHFLILFDOO\ DSSO\ WKH ',3 /HQGHU¶V

SURIHVVLRQDOV VKDOO EH UHTXLUHG WR VXEPLW WLPH DQG H[SHQVH GHWDLO ZLWK WKH LQYRLFHV DQG DQ\

IXUWKHU LQIRUPDWLRQ RU EDFN XS GRFXPHQWDWLRQ UHTXLUHG WR GHWHUPLQH WKH UHDVRQDEOHQHVV RI WKH

UHTXHVW

               7KH 'HEWRU LV DXWKRUL]HG WR WDNH DOO DFWLRQV QHFHVVDU\ WR HIIHFWXDWH WKH UHOLHI

JUDQWHGE\WKLVRUGHU

               7KLV &RXUW VKDOO UHWDLQ MXULVGLFWLRQ ZLWK UHVSHFW WR DOO PDWWHUV DULVLQJ IURP RU

UHODWHGWRWKHLPSOHPHQWDWLRQRIWKLVRUGHU



6,*1('BBBBBBBBBBBBBBB

                                                                                                                
                                                       81,7('67$7(6%$1.5837&<-8'*(




,17(5,025'(5$87+25,=,1*'(%725722%7$,1&5(',7                                               3DJHRI
    19-13011-jlg   Doc 10-3   Filed 09/19/19 Entered 09/19/19 11:48:41   Proposed
                                 Interim Order Pg 3 of 5


                                       ([KLELW$
                                            
                                  ',3/RDQ$JUHHPHQW
                                            
                                        >$WWDFK@




                                                              
PONDEROSAȬSTATEȱENERGY,ȱLLC
WeeklyȱCashȱForecast
                                                Weekȱ# 0          1                        2                        3                       4                         5                        6                        7                        8                        9                       10                       11                        12                      13                     #ȱofȱDays
                                             WeekȱStart       9/15/2019                9/22/2019                9/29/2019               10/6/2019                10/13/2019               10/20/2019               10/27/2019                11/3/2019               11/10/2019               11/17/2019               11/24/2019                12/1/2019               12/8/2019                      90
                                            WeekȱEnded        9/21/2019                9/28/2019                10/5/2019               10/12/2019               10/19/2019               10/26/2019                11/2/2019                11/9/2019               11/16/2019               11/23/2019               11/30/2019                12/7/2019               12/14/2019                  Total
PRODUCTION
 GrossȱOilȱ(bbl)                                                            116                     203                      203                      203                      203                      291                      291                      291                      291                      291                      291                      291                      291             3252
 GrossȱGasȱ(mcf)                                                            455                    1330                     1330                     1330                     1330                     2205                     2205                     2205                     2205                     2205                     2205                     2205                     2205             23415
 TotalȱBOE/day                                                               23                      48                       48                       48                       48                       73                       73                       73                       73                       73                       73                       73                       73
 Invemtory                                                                   47                      66                       85                      104                      123                       46                      152                       75                      181                      104                       26                      133                       55
 sold                                                                       184                     184                      184                      184                      184                      368                      184                      368                      184                      368                      368                      184                      368
 oilȱsold/month                                                                                                              552                                                                                                 920                                                                                                1288
                                                                                                                                                                                                                                                                                                                                                                                                                                                19-13011-jlg




 gasȱsold/month                                                                                                             4025                                                                                                7070                                                                                                8820
CASHȱRECEIPTS
 GrossȱOilȱRevenue                                         $ȱȱȱȱȱȱȱȱȱȱ35,520                                                                                                            $ȱȱȱȱȱȱȱȱȱ 30,360        $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ                                                     $ȱȱȱȱȱȱȱȱȱ 50,600                                 $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ                            $ȱȱȱȱȱȱȱȱȱȱȱ 116,480
 GrossȱGasȱRevenue                                                                                           $ȱȱȱȱȱȱȱȱȱȱȱ 9,750                                                                                  $ȱȱȱȱȱȱȱȱȱ 20,125                                 $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ                             $ȱȱȱȱȱȱȱȱȱ 35,350                                 $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱȱȱ 65,225
GrossȱCashȱReceiptsȱfromȱOperations                        $ȱȱȱȱȱȱȱȱȱȱ35,520        $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱ 9,750       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱ 30,360        $ȱȱȱȱȱȱȱȱȱ 20,125        $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱ 50,600        $ȱȱȱȱȱȱȱȱȱ 35,350        $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱ 181,705
TRANSFERȱTOȱRESERVES
 RoyaltyȱReserves                                          $ȱȱȱȱȱȱȱȱȱȱȱȱ7,637       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱ 2,096       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱ 6,527       $ȱȱȱȱȱȱȱȱȱȱȱ 4,327       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱ 10,879        $ȱȱȱȱȱȱȱȱȱȱȱ 7,600       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱ 39,067
 WorkingȱInterestȱReserves                                 $ȱȱȱȱȱȱȱȱȱȱ13,054        $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱ 3,583       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱ 11,157        $ȱȱȱȱȱȱȱȱȱȱȱ 7,396       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱ 18,596        $ȱȱȱȱȱȱȱȱȱ 12,991        $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱ 66,777
                                                                                                                                                                                                                                                                                                                                                                                                                                                Doc 10-3




TotalȱTransferȱtoȱReserves                                 $ȱȱȱȱȱȱȱȱȱȱ20,690        $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱ 5,679       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱ 17,685        $ȱȱȱȱȱȱȱȱȱ 11,723        $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱ 29,475        $ȱȱȱȱȱȱȱȱȱ 20,591        $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱ 105,843

SOURCESȱOFȱCASH
CASHȱFROMȱOPERATIONS
 Netȱreceiptsȱafterȱreserves                               $ȱȱȱȱȱȱȱȱȱȱ14,830        $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱ 4,071       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱ 12,675        $ȱȱȱȱȱȱȱȱȱȱȱ 8,402       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱ 21,126        $ȱȱȱȱȱȱȱȱȱ 14,759        $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱ 75,862
 ReimbursementȱfromȱRoyaltyȱReserve                        $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ351      $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱ 147      $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱ 300      $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱ 303      $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱ 500      $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱ 532      $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ
 ReimbursementȱfromȱWorkingȱInterestȱDisputedȱFunds        $ȱȱȱȱȱȱȱȱȱȱ13,054        $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱ 3,583       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱ 513      $ȱȱȱȱȱȱȱȱȱ 18,040        $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱ 855      $ȱȱȱȱȱȱȱȱȱ 16,099        $ȱȱȱȱȱȱȱȱȱȱȱ 6,382       $ȱȱȱȱȱȱȱȱȱȱȱ 8,250       $ȱȱȱȱȱȱȱȱȱȱȱȱȱ 66,777
TotalȱCashȱfromȱOperations                                 $ȱȱȱȱȱȱȱȱȱȱ27,883        $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱ 7,654       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱ 13,189        $ȱȱȱȱȱȱȱȱȱ 26,442        $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱ 21,981        $ȱȱȱȱȱȱȱȱȱ 30,858        $ȱȱȱȱȱȱȱȱȱȱȱ 6,382       $ȱȱȱȱȱȱȱȱȱȱȱ 8,250       $ȱȱȱȱȱȱȱȱȱȱȱ 142,638
DIPȱCASHȱRECEIPTS
 TotalȱDIPȱAvailability                                    $ȱȱȱȱȱȱȱȱ300,000         $ȱȱȱȱȱȱȱ 260,000         $ȱȱȱȱȱȱȱ 260,000         $ȱȱȱȱȱȱȱ 230,000         $ȱȱȱȱȱȱȱ 250,000         $ȱȱȱȱȱȱȱ 185,000         $ȱȱȱȱȱȱȱ 185,000         $ȱȱȱȱȱȱȱȱ180,000         $ȱȱȱȱȱȱȱ 180,000         $ȱȱȱȱȱȱȱ 120,000         $ȱȱȱȱȱȱȱ 120,000         $ȱȱȱȱȱȱȱ 120,000         $ȱȱȱȱȱȱȱ 120,000
 BeginningȱDIPȱBalance                                                              $ȱȱȱȱȱȱȱȱȱ 40,000        $ȱȱȱȱȱȱȱȱȱ 40,000                                 $ȱȱȱȱȱȱȱȱȱ 50,000        $ȱȱȱȱȱȱȱ 115,000         $ȱȱȱȱȱȱȱ 115,000         $ȱȱȱȱȱȱȱȱ120,000         $ȱȱȱȱȱȱȱ 120,000         $ȱȱȱȱȱȱȱ 180,000         $ȱȱȱȱȱȱȱ 180,000         $ȱȱȱȱȱȱȱ 180,000         $ȱȱȱȱȱȱȱ 180,000
 Draw/(Repayment)ȱofȱDIP                                   $ȱȱȱȱȱȱȱȱȱȱ40,000        $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱ 30,000        $ȱȱȱȱȱȱȱȱȱ 50,000        $ȱȱȱȱȱȱȱȱȱ 65,000        $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱ 5,000       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱ 60,000        $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱ 40,000        $ȱȱȱȱȱȱȱȱȱȱȱ 290,000
EndingȱDIPȱBalance                                         $ȱȱȱȱȱȱȱȱȱȱ40,000        $ȱȱȱȱȱȱȱȱȱ 40,000        $ȱȱȱȱȱȱȱȱȱ 70,000        $ȱȱȱȱȱȱȱȱȱ 50,000        $ȱȱȱȱȱȱȱ 115,000         $ȱȱȱȱȱȱȱ 115,000         $ȱȱȱȱȱȱȱ 120,000         $ȱȱȱȱȱȱȱȱ120,000         $ȱȱȱȱȱȱȱ 180,000         $ȱȱȱȱȱȱȱ 180,000         $ȱȱȱȱȱȱȱ 180,000         $ȱȱȱȱȱȱȱ 180,000         $ȱȱȱȱȱȱȱ 220,000
TotalȱSourcesȱofȱCash                                      $ȱȱȱȱȱȱȱȱȱȱ67,883        $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ   $ȱȱȱȱȱȱȱȱȱȱ37,654        $ȱȱȱȱȱȱȱȱȱȱ50,000        $ȱȱȱȱȱȱȱȱȱȱ65,000        $ȱȱȱȱȱȱȱȱȱȱ13,189        $ȱȱȱȱȱȱȱȱȱȱ31,442        $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ   $ȱȱȱȱȱȱȱȱȱȱ60,000        $ȱȱȱȱȱȱȱȱȱȱ21,981        $ȱȱȱȱȱȱȱȱȱȱ30,858        $ȱȱȱȱȱȱȱȱȱȱȱȱ6,382       $ȱȱȱȱȱȱȱȱȱȱ48,250        $ȱȱȱȱȱȱȱȱȱȱȱȱ432,638

USESȱOFȱCASH
OPERATINGȱEXPENSES
 G&AȱExpenses                                              $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱ 8,000       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱ 8,000       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱ 8,000       $ȱȱȱȱȱȱȱȱȱȱȱȱȱ 24,000
 AdȱValoremȱTaxes                                          $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ
 TexasȱGeneralȱLandȱOfficeȱRoyalty                         $ȱȱȱȱȱȱȱȱȱȱȱȱ1,243       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱ 341      $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱ 1,063       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱ 704      $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱ 1,771       $ȱȱȱȱȱȱȱȱȱȱȱ 1,237       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ
                                                                                                                                                                                                                                                                                                                                                                                                                               Interim Order Pg 4 of 5




 SeveranceȱTaxes                                           $ȱȱȱȱȱȱȱȱȱȱȱȱ1,634       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱ 683      $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱ 1,397       $ȱȱȱȱȱȱȱȱȱȱȱ 1,409       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱ 2,328       $ȱȱȱȱȱȱȱȱȱȱȱ 2,475       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ 9,924
 LeaseȱOperatingȱExpenses                                  $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱ 26,420        $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱ 31,000        $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱ 31,000        $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱ 88,420
 CapExȱ                                                    $ȱȱȱȱȱȱȱȱȱȱ50,000                                                                                   $ȱȱȱȱȱȱȱȱȱ 50,000                                                                                                                                                                                                                $ȱȱȱȱȱȱȱȱȱȱȱ 100,000
TotalȱOperatingȱExpenses                                   $ȱȱȱȱȱȱȱȱȱȱ52,877        $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱ 27,444        $ȱȱȱȱȱȱȱȱȱȱȱ 8,000       $ȱȱȱȱȱȱȱȱȱ 50,000        $ȱȱȱȱȱȱȱȱȱȱȱ 2,459       $ȱȱȱȱȱȱȱȱȱ 33,113        $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱ 8,000       $ȱȱȱȱȱȱȱȱȱȱȱ 4,099       $ȱȱȱȱȱȱȱȱȱ 34,712        $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱ 8,000       $ȱȱȱȱȱȱȱȱȱȱȱ 228,704
CHAPTERȱ11ȱRELATEDȱEXPENSES
 U.S.ȱTrustee                                                                                                                                                                                                                                                                                                                                                          $ȱȱȱȱȱȱȱȱȱȱȱ 1,950       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ 1,950
 DebtorȱProfessionalȱFees                                                                                                             $ȱȱȱȱȱȱȱȱȱ 40,000                                                                                                            $ȱȱȱȱȱȱȱȱȱ 40,000                                                                                   $ȱȱȱȱȱȱȱȱȱ 40,000        $ȱȱȱȱȱȱȱȱȱȱȱ 120,000
 AdequateȱProtectionȱPayments                                                                                $ȱȱȱȱȱȱȱȱȱ 13,117                                                                                   $ȱȱȱȱȱȱȱȱȱ 13,071                                                                                                            $ȱȱȱȱȱȱȱȱȱ 13,025
 DIPȱLenderȱFees                                           $ȱȱȱȱȱȱȱȱȱȱȱȱ5,000                                                         $ȱȱȱȱȱȱȱȱȱȱȱ 2,500                                                                                                           $ȱȱȱȱȱȱȱȱȱȱȱ 2,500                                                                                  $ȱȱȱȱȱȱȱȱȱȱȱ 2,500
TotalȱChapterȱ11ȱRelatedȱExpensesȱ                         $ȱȱȱȱȱȱȱȱȱȱȱȱ5,000       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱ 13,117        $ȱȱȱȱȱȱȱȱȱ 42,500        $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱ 13,071        $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱ 42,500        $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱ 13,025        $ȱȱȱȱȱȱȱȱȱ 44,450        $ȱȱȱȱȱȱȱȱȱȱȱ 173,663
                                                                                                                                                                                                                                                                                                                                                                                                                            Filed 09/19/19 Entered 09/19/19 11:48:41




TotalȱUsesȱofȱCash                                         $ȱȱȱȱȱȱȱȱȱȱ57,877        $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ   $ȱȱȱȱȱȱȱȱȱȱ40,560        $ȱȱȱȱȱȱȱȱȱȱ50,500        $ȱȱȱȱȱȱȱȱȱȱ50,000        $ȱȱȱȱȱȱȱȱȱȱȱȱ2,459       $ȱȱȱȱȱȱȱȱȱȱ46,184        $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ   $ȱȱȱȱȱȱȱȱȱȱ50,500        $ȱȱȱȱȱȱȱȱȱȱȱȱ4,099       $ȱȱȱȱȱȱȱȱȱȱ34,712        $ȱȱȱȱȱȱȱȱȱȱ13,025        $ȱȱȱȱȱȱȱȱȱȱ52,450        $ȱȱȱȱȱȱȱȱȱȱȱ 402,366


BEGINNINGȱCASH                                             $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ349      $ȱȱȱȱȱȱȱȱȱȱ10,356        $ȱȱȱȱȱȱȱȱȱȱ10,356        $ȱȱȱȱȱȱȱȱȱȱȱȱ7,449       $ȱȱȱȱȱȱȱȱȱȱȱȱ6,949       $ȱȱȱȱȱȱȱȱȱȱ21,949        $ȱȱȱȱȱȱȱȱȱȱ32,678        $ȱȱȱȱȱȱȱȱȱȱ17,936        $ȱȱȱȱȱȱȱȱȱȱ17,936        $ȱȱȱȱȱȱȱȱȱȱ27,436        $ȱȱȱȱȱȱȱȱȱȱ45,319        $ȱȱȱȱȱȱȱȱȱȱ41,465        $ȱȱȱȱȱȱȱȱȱȱ34,822
ENDINGȱCASH                                                $ȱȱȱȱȱȱȱȱȱȱ10,356        $ȱȱȱȱȱȱȱȱȱȱ10,356        $ȱȱȱȱȱȱȱȱȱȱȱȱ7,449       $ȱȱȱȱȱȱȱȱȱȱȱȱ6,949       $ȱȱȱȱȱȱȱȱȱȱ21,949        $ȱȱȱȱȱȱȱȱȱȱ32,678        $ȱȱȱȱȱȱȱȱȱȱ17,936        $ȱȱȱȱȱȱȱȱȱȱ17,936        $ȱȱȱȱȱȱȱȱȱȱ27,436        $ȱȱȱȱȱȱȱȱȱȱ45,319        $ȱȱȱȱȱȱȱȱȱȱ41,465        $ȱȱȱȱȱȱȱȱȱȱ34,822        $ȱȱȱȱȱȱȱȱȱȱ30,622
                                                                                                                                                                                                                                                                                                                                                                                                                                                Proposed
RESERVEȱDETAILS
ROYALTYȱRESERVESȱ
BeginningȱRoyaltyȱReservesȱ                       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ   $ȱȱȱȱȱȱȱȱȱȱȱȱ7,286       $ȱȱȱȱȱȱȱȱȱȱȱȱ7,286       $ȱȱȱȱȱȱȱȱȱȱȱȱ9,235       $ȱȱȱȱȱȱȱȱȱȱȱȱ9,235       $ȱȱȱȱȱȱȱȱȱȱȱȱ9,235       $ȱȱȱȱȱȱȱȱȱȱ15,462        $ȱȱȱȱȱȱȱȱȱȱ19,486        $ȱȱȱȱȱȱȱȱȱȱ19,486        $ȱȱȱȱȱȱȱȱȱȱ19,486        $ȱȱȱȱȱȱȱȱȱȱ29,865        $ȱȱȱȱȱȱȱȱȱȱ36,933        $ȱȱȱȱȱȱȱȱȱȱ36,933
AdditionsȱtoȱRoyaltyȱReserve                      $ȱȱȱȱȱȱȱȱȱȱȱȱ7,637       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱ 2,096       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱ 6,527       $ȱȱȱȱȱȱȱȱȱȱȱ 4,327       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱ 10,879        $ȱȱȱȱȱȱȱȱȱȱȱ 7,600       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱ 39,067
SeveranceȱTaxesȱfromȱRoyaltyȱReserves             $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱ(351)     $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱ (147)     $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱ (300)     $ȱȱȱȱȱȱȱȱȱȱȱȱȱ (303)     $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱ (500)     $ȱȱȱȱȱȱȱȱȱȱȱȱȱ (532)     $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ
EndingȱRoyaltyȱReserveȱBalance                    $ȱȱȱȱȱȱȱȱȱȱȱȱ7,286       $ȱȱȱȱȱȱȱȱȱȱȱ 7,286       $ȱȱȱȱȱȱȱȱȱȱȱ 9,235       $ȱȱȱȱȱȱȱȱȱȱȱ 9,235       $ȱȱȱȱȱȱȱȱȱȱȱ 9,235       $ȱȱȱȱȱȱȱȱȱ 15,462        $ȱȱȱȱȱȱȱȱȱ 19,486        $ȱȱȱȱȱȱȱȱȱȱ19,486        $ȱȱȱȱȱȱȱȱȱ 19,486        $ȱȱȱȱȱȱȱȱȱ 29,865        $ȱȱȱȱȱȱȱȱȱ 36,933        $ȱȱȱȱȱȱȱȱȱ 36,933        $ȱȱȱȱȱȱȱȱȱ 36,933
WORKINGȱINTERESTȱRESERVES
BeginningȱWorkingȱInterestȱBalance                $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱ 10,644        $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱ 17,740        $ȱȱȱȱȱȱȱȱȱ 14,632        $ȱȱȱȱȱȱȱȱȱȱȱ 8,250
AdditionsȱtoȱWorkingȱInterestȱReserve             $ȱȱȱȱȱȱȱȱȱȱ13,054        $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱ 3,583       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱ 11,157        $ȱȱȱȱȱȱȱȱȱȱȱ 7,396       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱ 18,596        $ȱȱȱȱȱȱȱȱȱ 12,991        $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱ 66,777
SeveranceȱTaxesȱObligation                        $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱ(600)     $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱ (251)     $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱ (513)     $ȱȱȱȱȱȱȱȱȱȱȱȱȱ (518)     $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱ (855)     $ȱȱȱȱȱȱȱȱȱȱȱȱȱ (909)     $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱ(3,647)
OtherȱReimbursementȱObligation*                   $ȱȱȱȱȱȱȱȱȱ(26,950)       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱ (19,373)       $ȱȱȱȱȱȱȱȱ (24,745)       $ȱȱȱȱȱȱȱȱ (24,500)       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱ (21,595)       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱ (24,745)       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱ (15,190)       $ȱȱȱȱȱȱȱȱȱȱ (6,382)      $ȱȱȱȱȱȱȱȱ (25,701)       $ȱȱȱȱȱȱȱȱȱȱ(189,180)
ReimbursmentȱPaidȱFromȱWorkingȱInterestȱReserve   $ȱȱȱȱȱȱȱȱȱ(13,054)       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱ (3,583)      $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱ (513)     $ȱȱȱȱȱȱȱȱ (18,040)       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱ (855)     $ȱȱȱȱȱȱȱȱ (16,099)       $ȱȱȱȱȱȱȱȱȱȱ (6,382)      $ȱȱȱȱȱȱȱȱȱȱ (8,250)
                                                                                                                                                                                                                                                                                                                                                                                                                                    19-13011-jlg




EndingȱWorkingȱInterestȱReserveȱBalance           $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱ 10,644        $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱ 17,740        $ȱȱȱȱȱȱȱȱȱ 14,632        $ȱȱȱȱȱȱȱȱȱȱȱ 8,250       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ
ReceivableȱfromȱWorkingȱInterestȱReserve          $ȱȱȱȱȱȱȱȱȱ(14,497)       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱ (16,041)       $ȱȱȱȱȱȱȱȱ (40,786)       $ȱȱȱȱȱȱȱȱ (65,286)       $ȱȱȱȱȱȱȱȱ (65,286)       $ȱȱȱȱȱȱȱȱ (69,358)       $ȱȱȱȱȱȱȱȱȱ(69,358)       $ȱȱȱȱȱȱȱȱ (94,103)       $ȱȱȱȱȱȱȱȱ (94,103)       $ȱȱȱȱȱȱȱȱ (94,103)       $ȱȱȱȱȱȱȱȱ (94,103)       $ȱȱȱȱȱȱ (111,554)

OPERATINGȱEXPENSEȱDETAILS
FIELDȱLEASEȱOPERATINGȱEXPENSE
Pumperȱ/ȱGaugerȱ                                  $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱ 6,000       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱ 6,000       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱ 6,000       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱȱȱ 18,000
ContractȱFieldȱSupervisor                         $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱ 8,000       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱ 8,000       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱ 8,000       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱȱȱ 24,000
OtherȱLOE                                         $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱ 12,420        $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱ 17,000        $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱ 17,000        $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱȱȱ 46,420
                                                                                                                                                                                                                                                                                                                                                                                                                                    Doc 10-3




Subtotal                                          $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱ 26,420        $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱ 31,000        $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱ 31,000        $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱ 88,420
G&AȱEXPENSE
Legalȱ(MitchellȱJones)                            $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱ 2,500       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱ 2,500       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱ 2,500       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ 7,500
Accounting                                        $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱ 1,000       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱ 1,000       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱ 1,000       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ 3,000
OverheadȱExpenseȱȬȱOfficeȱSpace                   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱ 1,500       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱ 1,500       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱ 1,500       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ 4,500
OverheadȱExpenseȱȬȱAdministration                 $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱ 3,000       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱ 3,000       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ    $ȱȱȱȱȱȱȱȱȱȱȱ 3,000       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ 9,000
Subtotal                                          $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱ 8,000       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȬ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱ 8,000       $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ Ȭ   $ȱȱȱȱȱȱȱȱȱȱȱ 8,000       $ȱȱȱȱȱȱȱȱȱȱȱȱȱ 24,000
                                                                                                                                                                                                                                                                                                                                                                                                                   Interim Order Pg 5 of 5
                                                                                                                                                                                                                                                                                                                                                                                                                Filed 09/19/19 Entered 09/19/19 11:48:41
                                                                                                                                                                                                                                                                                                                                                                                                                                    Proposed
